DISSENT
ATIULAGI, Associate Judge.
I would award the title “Tagoilelagi” to Fagaoali'i.
Fagaoali'i clearly has the superior hereditary right to the title. I interpret the evidence of the family meetings as resulting not in majority clan support for Ulimasao but in no decision for either candidate,' and would therefore find a draw on the clan wish criterion.
On the third and fourth criteria, I believe that based on his education and career achievements, Fagaoali'i is a more forceful person and, a stronger leader. Moreover, unlike Ulimasao, Fagaoali'i has lived in American Samoa his entire life except when attending college. In addition, he also has held a family matai title for many years, longer than Ulimasao has held his present title. . 1
Since I would find that Fagaoali'i prevails over Ulimasao on the first, third, and fourth criteria, I believe that the title “Tagoilelagi” should be awarded to Fagaoali'i.